Title: To George Washington from Henry Knox, 26 February 1790
From: Knox, Henry
To: Washington, George



Sir.
War-Office [New York] February 26th 1790.

In obedience to your orders, I have received the communications of Colonel John Pierce Duval Lieutenant of Harrison County in Virginia; the result of which I have the honor to submit to you.
The paper Number 1 is a representation from the field officers of the said county, on the subject of their exposed situation.
Colonel Duval states, that there are five counties of Virginia lying on the Western waters exposed to the incursions of the indians, all of which are to the East of the Kentucky line—to wit—Monongahalia, Ohio, Randolph, Harrison, Kanhawa—That these counties have been permitted to keep out, for their immediate protection at the expence of Virginia, certain parties of scouts and rangers.
 That during the last year the Governor of Virginia directed the said scouts and rangers to be discharged, in consequence of a letter from the President of the United States; a copy of which, with the letter from the said Governor, is herewith submitted—Number 2.
That since the discharge of the said scouts and rangers, the said counties have suffered great injury from the indians, and that Harrison county in particular has had fifteen persons killed, besides houses burnt, and horses stolen.
That the object of the said Col. Duval is that he should be permitted to call into service again, the said scouts and rangers; at the expence of the United States.
That the expence of the said scouts and rangers would according to his information, for the ensuing season and for Harrison County only, amount to three thousand, four hundred and fifty-one dollars agreeably to the estimate herewith submitted—Numbr 3.
That this arrangement would give perfect satisfaction to the inhabitants of said county.
On this information it may be observed, that an arrangement

of this nature for one county involves a similar arrangement not only for the other four counties of Virginia, but for the nine counties of the district of Kentucky—all of which are exposed in a greater or less degree as Harrison county.
That it would be proper, that this representation, from Harrison county, together with the memorial of the representatives of the counties of the district of Kentucky, dated the 28th November 1789, requesting a post to be established at Great-bonelick, and the petition from the inhabitants of Miro settlement, dated the 30th of November 1789, should be laid before the Congress for their information in addition to other papers of the same nature which you were pleased to lay before them on the 4th of January last. I have the honor to be Sir, With the most perfect respect, Your very humble servt

H. Knox

